Fourth Court of Appeals
                                San Antonio, Texas
                                      August 31, 2020

                                    No. 04-19-00745-CR

                                  Miguel G. MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4203
                        Honorable W.C. Kirkendall, Judge Presiding

                                      ORDER

       The Appellee's Motion for Extension of Time is hereby GRANTED. Appellee’s Brief is
due October 7, 2020. No further extensions will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court